DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 3,713,455).
Regarding claim 1, Chen et al. discloses hair roller comprising a whole cylindrical body separable into a pair of half-cylindrical roller pieces (20), wherein each of the half-cylindrical roller pieces represents a symmetrical division along a vertical axis of the whole cylindrical body; wherein each half-cylindrical roller piece (20) is separable from the other half- cylindrical roller piece along a lateral edge (16b) on each side of each half- cylindrical roller piece; wherein each half-cylindrical roller piece is capable of being nested within the other half-cylindrical roller piece; wherein each half-cylindrical roller piece includes a plurality of mating devices (18a, 19a, 18b 19b) configured to selectably couple the pair of half-cylindrical roller pieces to form the whole cylindrical body (see Figure 5).
Regarding claim 2, each mating device comprises a tab (18a, 18b) extending outward from the lateral edge of one half-cylindrical roller piece and an orifice (19a, 19b) near the lateral edge of the other half-cylindrical roller, wherein the tab includes a proturbance (30) which protrudes from a surface of the tab into the orifice (see Figures 5 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 3,713,455) in view of Gregorek (US 2010/0252062).
 Chen et al. discloses the claimed invention except for the mating devices comprise the protuberance on one tab is on an inner surface of the tab and the protuberance on another tab is on an outer surface of the tab (claim 3), the protuberance on each tab is on an outer surface of the tab (claim 4), the protuberance and the orifice are both the same shape (claim 5). Gregorek teaches a hair curler with a mating device a wherein each mating device comprises a tab extending outward from the lateral edge of one half-cylindrical roller piece and an orifice near the lateral edge of the other half-cylindrical roller, wherein the tab includes a proturbance which protrudes from a surface of the tab into the orifice, the protuberance on one tab is on an inner surface of the tab and the protuberance on another tab is on an outer surface of the tab, the protuberance on each tab is on an outer surface of the tab, and the protuberance and the orifice are both the same shape (see Figures 1 and 7-11). Gregorek shows that the mating feature is an equivalent structure known in the art.  Therefore, because these two mating features were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the mating feature of Gregorek for the mating feature of Chen et al.
Regarding claims 10 and 18, Chen et al. discloses the claimed invention except for each half-cylindrical roller piece includes a plurality of air holes. Gregorek teaches a hair curler with air holes see Figure 4. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair curler of Chen et al. be made with air holes as taught by Gregorek to allow for ventilation and a quicker drying time.


Claims 4, 6, 13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 3,713,455) in view of Lloyd et al. (US 6,142,158).
Chen discloses the claimed invention except for the protuberance on each tab is on an outer surface of the tab, each protuberance has a proximal edge which engages a distal edge of the corresponding orifice, wherein the outer surface of the protuberance tapers down away from the proximal edge to the distal end of the tab, and the tab extends beyond a proximal edge of the corresponding orifice, the outer surface of the half-cylindrical roller piece is tapered toward the proximal edge of the orifice forming a ramp, and the inner surface of the distal end of the tab is positioned over the outer surface of the ramp. Lloyd et al. teach a mating device comprising a protuberance (40) on each tab is on an outer surface of the tab, each protuberance has a proximal edge which engages a distal edge of the corresponding orifice (51), wherein the outer surface of the protuberance tapers down away from the proximal edge to the distal end of the tab, and the tab extends beyond a proximal edge of the corresponding orifice (Figure 6), the outer surface of the piece is tapered toward the proximal edge of the orifice forming a ramp, and the inner surface of the distal end of the tab is positioned over the outer surface of the ramp (see Figure 6).  Lloyd et al. shows that the mating feature is an equivalent structure known in the art.  Therefore, because these two mating features were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the mating feature of Lloyd et al. for the mating feature of Chen et al.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Chen is not capable of being nested within the other half-cylindrical roller pieces because the segments provide a plurality of spaced protrusions which extend outward from the outer surface, however, column 5, lines 38-40 of Chen states that the protrusions are “not essential to the invention” and can be made without.
In response to applicant’s argument that Gregorek does not disclose each half cylindrical roller piece is capable of being nested with the other half-cylindrical roller piece, is not persuasive. Gregoreck was not relied upon to teach the half cylindrical roller pieces nesting together as argued, Chen et al. teaches each half cylindrical roller piece is capable of being nested with the other half-cylindrical roller piece and Gregork is relied upon to teach the mating device as claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen et al. discloses the claimed invention except for the specific structure of the protuberance tapering down and away from the proximal end to the distal end, Lloyd et al teaches a mating device with a protuberance that tapers downward, to create a mating device with a locking feature.
In response to applicant’s argument that claim 17 has been rejected but not addressed, claim 17 sets forth the method of assembly “the half-cylindrical roller pieces can be assembled” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/29/2022